Citation Nr: 0948212	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  02-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disorder.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to April 
1965.  

This appeal arises from May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As requested by the Board in previous Remands, the RO sought 
from the National Personnel Records Center, (NPRC) in-patient 
records for any treatment the Veteran received for his 
claimed disability while at Ft. Kobbe, Canal Zone in 1963 and 
1964.  The claims file, however, was returned to the Board 
before a response to the RO's request was received from NPRC.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should allow a reasonable 
time for a response from the NPRC to the 
October 2009 request for clinical records 
of treatment of the Veteran at Fort 
Kobbe, CZ, dated in 1963 and 1964, for 
treatment of a back injury.  If no 
response is received, another request 
should be made with instructions that if 
no records are available that should be 
specifically noted in the response from 
the custodian of the record.  

2.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


